Title: From John Adams to John Jay, 31 August 1785
From: Adams, John
To: Jay, John


          
            Sir
            Grosvenor Square August 31. 1785
          
          The Marquis of Carmarthen told me a Story of an Italian Ambassador who resided at this Court some Years ago, which was very humerous. It was his Excellencys Practice to take all the Newspapers, every Morning, and make up his Dispatches by transcribing Paragraphs from them. He began very gravely “Ho penetrato,” and went on from those Words to translate whatever he found which could amuse or inform his Court. No doubt he acquired a great Reputation at home for Address, Vigilance, and Sagacity in making so many wonderful Discoveries.— The Italian was not Singular. There are many Correspondences carried on with an Air of Mysterity and profound Secrecy, whose Intelligence is derived from no better sources. I Shall not adopt this Method of making Revelations to you; though I confess I have no other means of obtaining Information, or making Discoveries, which are much better than the Newspapers.
          It is the Practice of Ministers here, when they have in Contemplation a Project, of whose Utility, Practicability Necessity, Expediency, or Popularity they are doubtfull, to Set Some Writer to compose a Pamphlet, or a Number of Writers to compose Paragraphs in the Newspapers. These Pamphlets and Paragraphs are read, in the Coffeehouses, and other Places where the Politicians assemble, by the Ministerial Runners who take down the Observations they hear, and report them to the Ministers. This Method has been tryed concerning the projected Admission of American ships and Oil, and the unanimous Voice was found to be decidedly pronounced against it. This, however, was I presume, upon the Presumption that the Americans could never Unite in Retaliation; that it would be many Years before they could Act as a Nation, and that the United States could never make a Navigation Act. This is the Principle upon which this Nation, After the Peace, decided its Judgment concerning the System that ought to be adopted, relatively to the United States. In a Conference with Mr Pitt I made this Remark to him. I told him that, Since I had been in England, I had made it my Business to collect and read every Thing which had been written and published Since the Peace upon the commercial Relation between G. Britain and the United States. That I found every one of these Writers, who was for limiting and restraining the American Commerce by Prohibitions, Alien Duties &c laid it down as the fundamental Principle of his system, that in all Events this Country was Sure of the American Commerce; because We could not Unite and Act as a Nation in any retaliating Prohibitions, or Duties. this Idea had been first Suggested to Lord Sheffield by Some of the American Refugees, and had been communicated to the Nation by him and other Writers, who took it from him without Sufficient Examination. I ventured to give Mr Pitt my Opinion in very full Terms that this Principle would be found to be an erroneous one by Experience. That Time would Shew that the English Nation had been misled in its Judgment by this Suggestion which they had been too prone to believe; but might find to be an Error when it would be too late. It is However, by no Means certain that the clearest Refutation of that Error, by the Utmost Unanimity in America in any Measure to defend their Navigation, would now alter the popular Voice and publick Opinion here. The Public is not to be easily reasoned out of a Settled opinion; though it might have been easy, in the Season of it, to have reasoned it into the settlement of a different Opinion.
          The Papers are now filled with Paragraphs, which an Attentive Reader may perceive are inserted, in order to feel out the sentiments of the People concerning a Treaty of Commerce with France, with Spain, with America—concerning the new Hanoverian Engagement in Germany—and concerning the Posts, Negroes, Debts, Tories, and all other Points in dispute with the United States. They are disguised in such a manner that it is Scarcely possible to discover how the Minister inclines. Nevertheless, Some of them are in Such a Strain and discover Such an Anxiety about the Treaties of Commerce in Negotiations with Franc & Spain, that I suspect they (the Ministry) have made Some Propositions to those Courts, and are anxious both to know whether they will be accepted or not, and how they will be received by the British and Irish Nations, if they should be accepted. A few Months Time will remove their and our solicitude upon this head.
          I have the Honour to be, with great Esteem, sir / Your most obedient servant
          
            John Adams
          
         